PER CURIAM:
Brent A. Robinson appeals the district court’s order dismissing his civil action filed under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Robinson v. North Carolina, No. 3:06-cv-000132, 2006 WL 753165 (W.D.N.C. Mar. 22, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.